        Case 3:19-cv-00290-EMC Document 117-1 Filed 05/04/21 Page 1 of 2



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                 Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                  [PROPOSED] ORDER
18
           Upon the consent motion filed by defendant Department of Homeland
19
     Security, and good cause appearing, the Court hereby orders that the briefing
20
     schedule for the parties’ cross-motions for summary judgment with respect to the
21
     FOIA requests submitted to ICE, CBP, and USCIS is revised as follows:
22
           May 21, 2021: Defendant’s reply and opposition to cross-motion.
23
           June 10, 2021: Plaintiffs’ reply.
24
           __________, 2021: Hearing on parties’ cross-motions.
25
26
           IT IS SO ORDERED.
27
28

                                      [PROPOSED] ORDER
                                   CASE NO. 19-CV-00290-EMC
        Case 3:19-cv-00290-EMC Document 117-1 Filed 05/04/21 Page 2 of 2



1    Dated: May __, 2021
2
3                                      Hon. Edward M. Chen
                                       United States District Judge
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  [PROPOSED] ORDER
                               CASE NO. 19-CV-00290-EMC
